BURGESS, Justice,
dissenting.
I respectfully dissent to the majority’s disposition of point of error two. The majority acknowledge the charge on voluntary manslaughter, as given, did not adhere to Cobarrubio v. State, 675 S.W.2d 749, 751 (Tex.Crim.App.1983), overruled in part by, Lawrence v. State, 700 S.W.2d 208 (Tex.Crim.App.1985), yet find no error. They determine no error was shown since, in their view, the issue was not raised. However, the State never voiced any objection to the voluntary manslaughter issue, much less an objection that the issue was not raised by the evidence. Apparently all parties, the State, the defense and the judge felt there was sufficient evidence to raise the issue. Consequently the only issue before this court should be whether the jury was given the issue correctly. Obviously, they were not. Therefore I would reverse and remand.